EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 6, line 10, delete “burned-n” insert – burned-in --.


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-2, 6, and 8-13 are presently under consideration and claims 3-5, 7, and 14-20 are cancelled by applicant’s amendments to the claims filed with the response dated 22 March 2021.
Applicant’s amendments to the claims filed with the response dated 22 March 2021have overcome the prior indefiniteness rejections and prior art rejections of record. These rejections are therefore withdrawn.
The proposed examiner’s amendment to claim 6 above is intended to correct a minor spelling error.

Reasons for Allowance
Claims 1-2, 6, and 8-13 are allowed. 
The following is an examiner’s statement of reasons for allowance:
The prior art of Rim et al (US 2011/0284986) discloses in Fig. 4 and paras [0031]-[0034] a solar cell comprising a first conductive region having a first conductivity (n-type substrate 404), a second conductive region having an opposite second conductivity (p-type first conductive region 406) with a tunnel oxide layer disposed between the first and second conductive regions (thin silicon oxide layer 410).  
Rim does not explicitly disclose the claim 1 limitations where the tunnel oxide layer having a degraded region that is physically and electrically degraded so as to form a burned-in bypass diode from the first and second conductive regions and the degraded region there between, such that the solar cell conducts current through the burned-in bypass diode when the solar cell is reverse biased. 
The prior art of Wiedeman et al (US 5,230,746) teaches such thin silicon oxide layers have a thickness small enough that the film becomes discontinuous with pin-hole like openings formed throughout the thickness and dispersed over the area of the layer (Wiedeman, C4/L56-68, C5/L1-29), where such pin-hole like openings could be considered structurally analogous to a degraded region that is physically and electrically degraded.
However, assuming the tunnel oxide layer (thin silicon oxide layer 410) of Rim inherently includes such a degraded region as evidenced by Wiedeman, Rim does not teach or disclose where said degraded region is physically and electrically degraded so as to form a burned-in bypass diode from the first and second conductive regions and the degraded region there between, such that the solar cell conducts current through the burned-in bypass diode when the solar cell is reverse biased.
Rim has a bypass diode 402 formed by first conductive region 406 and second conductive region 408 in Fig. 4 and does not teach the structure of a burned-in bypass diode formed from the first and second conductive regions (n-type substrate 404 and p-type first conductive region 406) and the degraded region there between thin silicon oxide layer 410.
As such, the prior art of Rim does not teach or make obvious each and every limitation of claim 1, and claim 1 is found allowable over the prior art of Rim. Claim 6 recites the same allowable structure as claim 1 of a burned-in bypass diode formed from the first and second conductive regions and the degraded region there between and is thus also allowable over the prior art of Rim. Dependent claims 2 and 8-13 are also found allowable by their dependence from allowed claims 1 and 6.

The prior art of Negami et al (US 2005/0253142) like the prior art of Rim does not teach the claim 1 and 6 limitations of a degraded region of a tunnel oxide forming a burned-in bypass diode from the first and second conductive regions and the degraded region there between, such that the solar cell conducts current through the burned-in bypass diode when the solar cell is reverse biased. Negami teaches instead burning holes through a back insulating layer 12 and back contact 13 of a solar cell and filling the openings with a semiconductor layer 14a which has a bypass diode 19b formed therein (see Figs. 2A-2B and 3A-3B and paras [0051]-[0052] of Negami). As such, the a burned-in bypass diode formed from the first and second conductive regions and the degraded region there between and is thus also allowable over the prior art of Negami. Dependent claims 2 and 8-13 are also found allowable by their dependence from allowed claims 1 and 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935.  The examiner can normally be reached on 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726